Title: From George Washington to Major General Israel Putnam, 2 April 1779
From: Washington, George
To: Putnam, Israel


Dear Sir
Head Quarters [Middlebrook] 2d April 1779.
I am this moment favd with yours of the 30th March. My letters of the 27th ulto and 1st instant, to which I refer you, went fully into the subject of that which I have just recd and recommend the measures which I still think, all circumstances considered, ought to be pursued—The Messenger who brought your letter, having mentioned his orders to return to you as expeditiously as possible I have not given him the least detention. I am &.
 